Citation Nr: 1420312	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-14 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for seminoma of the right testis, status post radical orchiectomy. 

2.  Entitlement to a compensable rating for partial erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 2002.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.     

A hearing before the undersigned Veterans Law Judge was held at the RO in February 2012.  The hearing transcript has been associated with the claims file. 

The Board remanded this matter in April 2012 for additional development.  The Board finds that its remand directives have been substantially completed, and therefore, can proceed with adjudicating the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran does not exhibit local reoccurrence or metastasis of seminoma, evidence of renal dysfunction, or manifestations of voiding dysfunction. 

2.  The Veteran's penis does not have a deformity.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for seminoma of the right testis, status post radical orchiectomy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2013).
 
2.  The criteria for the Veteran's service-connected erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostics Codes 7599-7522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in February 2006 and May 2012 letters and the claims were subsequently readjudicated in an August 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Although the notice provided did not address either the effective date provisions that are pertinent to claims, such error was harmless given that the claims for increase are being denied, and hence no effective date will be assigned with respect to this claimed condition.  Dingess, 19 Vet. App. at 473.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was afforded VA medical examinations in April 2006 and June 2012.  Taken together, these VA examinations are adequate.  Each of the examination reports considered the Veteran's medical history, including his lay statements; and described the Veteran's disabilities in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

III.  Background 

The Veteran was diagnosed with seminoma of his right testes in service.  He had a right orchiectomy and underwent retroperitoneal radiation therapy in February 2002.  Private treatment records following radiation therapy show low testosterone levels and erectile dysfunction. 

In an August 2002 rating decision, service connection was granted and a 100 percent rating assigned for seminoma, right testis, status post radical orchiectomy, effective June 1, 2002.  The Veteran was also awarded special monthly compensation based on loss of use of a creative organ, effective June 1, 2002.  In a February 2003 rating decision, the rating for seminoma was decreased from 100 to 0 percent, effective May 1, 2003.  In a March 2003 rating decision, service connection was granted and a noncompensable rating assigned for partial erectile dysfunction, effective November 14, 2002.  

The Veteran was seen by a private physician from November 2004 to December 2005.  During those visits, the Veteran complained of impotence.  The Veteran denied any dysuria, hematuria, weight loss, or bone pain.  The diagnoses during each visit were chronic organic impotence and chronic hypotestosteronemia.  The Veteran was prescribed Cialis for the impotence. 

The Veteran was afforded an examination in April 2006.  The Veteran reported difficulty achieving an erection.  The Veteran denied anorexia, significant weight loss or weight gain.  He also denied any problems with voiding, increased frequency, dysuria, hesitancy of his stream, hematuria, incontinence, urinary tract infections, renal colic, bladder stones, or acute nephritis.  The examiner noted that the Veteran was taking medication for his erectile dysfunction.  However, he had not received any injections, implants, or other assistive devices. 

On physical examination, the VA examiner noted an absence of the right testicle.  No other masses were found.  The diagnosis was status post radical orchiectomy for seminoma with no evidence of disease recurrence, hypogonadism and complete erectile dysfunction.  The examiner noted that the Veteran is receiving testosterone replacement therapy. 

The Veteran was seen by a VA physician in December 2006.  The Veteran complained of erectile dysfunction.  He reported that his symptoms have slightly improved with medication.  The Veteran denied any dysuria, hematuria, urgency or hesitancy.  The impression was hypogonadism.  

VA treatment records from September 2002 to June 2012 further reveal low testosterone and erectile dysfunction.  No penis deformity was observed. 

Pursuant to the Board remand, the Veteran was afforded a VA examination in June 2012.  During the examination the Veteran stated that his erectile dysfunction is complete and denied any urgency, hesitancy or frequency.  He also stated that he is not taking any medication for his erectile dysfunction.  

On physical examination, the examiner noted that the Veteran did not have voiding dysfunction or urinary tract infections.  The Veteran's penis, testes and epididymis were normal.  The examiner found no benign or malignant neoplasm or metastases.  The left testicle was normal without any nodules, erythema or edema.  However, the examiner observed questionable thickening of jejunal loops in the left abdomen.  The diagnosis was erectile dysfunction and neoplasms of the male reproductive system.  In regards to erectile dysfunction, the examiner opined that the Veteran's erectile dysfunction is at likely as not attributable to hypogonadism, related to seminoma.  The examiner concluded that the Veteran's symptoms do not impact his ability to work.

IV.  Analysis 

The Veteran's service-connected seminoma is currently assigned a noncompensable rating under Diagnostic Code (DC) 7528.  Under this code, malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  Following the cessation of surgical, X-ray, antineoplastic, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disability will be rated on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.  

For renal dysfunction, a 0 percent disability is warranted when there is albumin and casts with history of acute nephritis; or, hypertension non-compensable under DC 7101.  A 30 percent disability rating is warranted when there is albumin (constant or recurring) with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101. 

Voiding dysfunction is evaluated as urine leakage, frequency or obstructed voiding, depending on the predominant area of dysfunction.  For urine leakage, a 20 percent disability rating is warranted when the disability requires wearing of absorbent materials which must be changed less than two times per day.  For urinary frequency, a 10 percent disability rating is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.  For obstructed voiding, a 10 percent disability rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of specific findings.  

In this case, there is no evidence of local reoccurrence or metastasis and the medical evidence does not establish either voiding dysfunction or renal dysfunction.  There are no findings or complaints related to renal or voiding dysfunction in the treatment records or VA examinations.  The Veteran denied any voiding dysfunction during the April 2006 VA examination.  Specifically, he reported that he voids every two to three hours a day and does not get up in the night to void.  Likewise, during the June 2012 examination, the Veteran denied any urgency, hesitancy, frequency, or problems voiding.  Private treatment records also show no signs of voiding dysfunction.  A compensable rating is not warranted under DC 7528.  

The Veteran also seeks a higher rating for erectile dysfunction, which has been assigned a noncompensable rating pursuant to Diagnostic Codes 7599-7522. 

Under DC 7522, a 20 percent rating is warranted for physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b.  Specifically, the VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522 - (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section I, Topic 34, Block a (August 3, 2009).

In this case, there is no evidence of penis deformity.  During the April 2006 VA examination, the examiner did not observe any deformity of the penis.  Furthermore, the June 2012 VA examiner noted that the Veteran's penis was normal on physical examination.  Because there is no evidence of penis deformity, a compensable rating is not warranted under DC 7522.  Special monthly compensation for loss of use of a creative organ has already been assigned.  

The Board has considered the Veteran's statements regarding the level of severity of his disabilities.  However, the Board finds that the evidence does not reflect that a higher rating is warranted under the applicable diagnostic codes.  There is no evidence of voiding or renal dysfunction.  In fact, during the April 2006 examination, he denied problems with voiding, increased frequency, dysuria, hesitancy of his stream, hematuria, incontinence, or urinary tract infections.  The VA examiners also found no evidence of disease reoccurrence or deformity of the penis.  In determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Therefore, the Board finds that finds that the Veteran is not entitled to a compensable rating under DC 7528 or DC 7522. 

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that the Veteran's disability is manifested by dysfunction of the genitourinary system, and the rating criteria contemplate these impairments.  As to the erectile dysfunction, he is in receipt of special monthly compensation for loss of use of a creative organ, which is in recognition of his problems that dysfunction.  Hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.


ORDER

Entitlement to a compensable rating for seminoma of the right testis, status post radical orchiectomy is denied. 

Entitlement to a compensable rating for partial erectile dysfunction is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


